Exhibit 10(f)

LOGO [g64966ex10flogo.jpg]

GREIF, INC.

SECOND AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective January 1, 2008



--------------------------------------------------------------------------------

GREIF, INC.

SECOND AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

1.00 Purpose

Prior to the Effective Date (as defined below), Greif Bros. Corporation (the
predecessor of Greif, Inc.) entered into a series of Individual Agreements with
various of its select management and highly compensated employees. Effective
January 1, 2004 (the “Effective Date”), Greif, Inc. (the “Corporation”) adopted
the Greif Supplemental Executive Retirement Plan (the “Plan”) [1] as a means of
providing the benefits described in the Plan to each Eligible Employee who was a
party to an Individual Agreement as of the Effective Date and to each other
Eligible Employee who became a Participant after the Effective Date and [2] to
supersede and replace the provisions of any and all of the Individual
Agreements. Effective January 1, 2005, the Corporation amended and restated the
Plan to [a] incorporate changes required by the American Jobs Creation Act of
2004 and [b] make other appropriate changes. Effective January 1, 2008, the
Corporation amended the Plan to comply with Code Section 409A and the temporary
regulations promulgated thereunder. Effective January 1, 2008 (the “Restatement
Effective Date”), the Corporation adopts this second amended and restated
version of the Plan to incorporate changes required by Code Section 409A and the
final regulations promulgated thereunder. This Plan is intended to be an
unfunded, nonqualified program of deferred compensation within the meaning of
Title I of ERISA.

2.00 Definitions

Whenever used in this Plan, the following words, terms and phrases will have the
meanings given to them in this Section, unless another meaning is expressly
provided elsewhere in this Plan. Also, the form of any word, term or phrase will
include all of its other forms. Other words, terms and phrases also may be
defined in the Plan text. Other capitalized terms are defined in the Qualified
Plan and are incorporated into this document by reference. Any amendment to any
term defined in the Qualified Plan will automatically be deemed to be an
amendment to that same term as used in this document regardless of the
restrictions and procedures described in Section 8.00.

2.01 Administrator: The person or entity employed by the Committee to assist in
the administration of the Plan in accordance with Section 7.00.

2.02 Annual SERP Compensation: The base compensation and any short-term
incentive compensation earned by a Participant from his or her Employer during
the relevant year.

2.03 Average Annual SERP Compensation: [1] the Annual SERP Compensation earned
during the three (3) consecutive year period during the Participant’s last five
(5) years of employment in which his or her Annual SERP Compensation is the
highest, divided by [2] three.

2.04 Beneficiary: The person or persons designated by a Member to receive any
Plan Benefit that is unpaid on the date of the Member’s death. A Beneficiary may
be designated only by following the procedures described in Section 10.01.

 

1



--------------------------------------------------------------------------------

2.05 Board: The Corporation’s board of directors or other governing body.

2.06 Cause:

[1] Any act which the Corporation, in its sole discretion, concludes is
detrimental to the Corporation’s, the Group’s or any Group Member’s best
interests;

[2] Serious, willful misconduct relating to the discharge of the duties owed to
the Member’s Employer;

[3] Conviction of a felony or perpetuation of a common law fraud;

[4] Willful failure to comply with laws applicable to the execution of the
Corporation’s, any Group Member’s or the Group’s business;

[5] Theft, fraud, embezzlement, dishonesty or other willful misconduct that has
resulted in economic damage to the Corporation, the Group or any Group Member;
or

[6] Failure to comply with the Corporation’s drug and alcohol abuse policy.

2.07 Change in Control: The occurrence of the first of any of the following
events:

[1] Any direct or indirect acquisition by a “person,” including a “group” [as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Act”)] after which the “person” or “group” is the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Corporation representing more than thirty
(30) percent of the combined voting power of the Corporation’s then outstanding
securities entitled to vote in the election of the Board; provided, however,
that “person” or “group” will not include [a] the Corporation, [b] any entity
under common control with the Corporation (within the meaning of Code Section
414), or [c] any employee benefit plan of any entity described in subclauses [a]
and/or [b] of this Section 2.07[1]; or

[2] The adoption or authorization by the shareholders of the Corporation of a
definitive agreement or a series of related agreements [a] for the merger or
other business combination of the Corporation with or into another entity in
which the shareholders of the Corporation immediately before the effective date
of that merger or other business combination own less than fifty (50) percent of
the voting power entitled to be exercised in the election of the board of
directors of the entity immediately after the effective date of that merger or
other business combination; or [b] for the sale or other disposition of all or
substantially all of the assets of the Corporation; or

[3] The adoption by the shareholders of the Corporation of a plan relating to
the liquidation or dissolution of the Corporation.

2.08 Code: The Internal Revenue Code of 1986, as amended, and any applicable
rulings and regulations issued thereunder.

 

2



--------------------------------------------------------------------------------

2.09 Committee: The Compensation Committee of the Board.

2.10 Corporation: Greif, Inc., a Delaware corporation.

2.11 Disability: “Disability” as defined in the Corporation’s long-term
disability plan. An amendment to the definition of “Disability” specified in the
Corporation’s long-term disability plan will automatically amend the definition
of “Disability” used in this Plan regardless of the restrictions and procedures
described in Section 8.00.

2.12 Effective Date: January 1, 2004.

2.13 Eligible Employee: Each person employed by an Employer who also [1] is a
member of its select group of management employees or is a highly compensated
employee within the meaning of Title I of ERISA and [2] is accruing a benefit
under the Qualified Plan.

2.14 Employer: The Corporation and any Group Member that adopts the Plan by
following the procedures described in Section 12.11.

2.15 Enrollment Form: The form described in Section 3.00[4] that each Eligible
Employee must complete before beginning to accrue a Plan Benefit. If there is a
conflict between the terms of the Plan and the terms of the Enrollment Form, the
terms of the Plan will govern.

2.16 ERISA: The Employee Retirement Income Security Act of 1974, as amended, and
any applicable rulings and regulations issued thereunder.

2.17 Good Reason: Without the affected Member’s written consent, one or more of
the following events that occurs while he or she is a Member and that occurs
other than as a direct result of the Member’s Termination:

[1] A material reduction in the Member’s compensation;

[2] The permanent assignment to the Member of duties inconsistent in any
material respect with his or her position (including, without limitation, his or
her status, office and title), authority, duties or responsibilities normally
allotted to the Member or any other action that results in a material diminution
in the Member’s position, authority, duties or responsibilities;

[3] Before the Member Terminates, any material breach by the Corporation or the
Employer of (or the Corporation’s or the Employer’s inability to perform) the
terms of any employment agreement with the Member; or

[4] Failure or refusal of any successor or assign of any Employer [a] to assume
the duties and liabilities owed by that Employer to the Member under this Plan
that arose before the Member’s Termination or [b] to assume the duties and
liabilities owed by the Employer before the Member’s Termination under any
employment agreement between the Employer (including those assumed from
predecessor employers, if any) and the Member.

 

3



--------------------------------------------------------------------------------

2.18 Group: The Corporation and all of its subsidiaries and affiliates that,
along with the Corporation, would be considered a single employer under Code
Sections 414(b) and (c).

2.19 Group Member: Each member of the Group.

2.20 Individual Agreement: The separate nonqualified deferred compensation
agreements [1] between Greif Bros. Corporation and each employee who was an
Eligible Employee on the Effective Date and [2] identified in each affected
Member’s Enrollment Form.

2.21 Key Employee: A Participant who is a “specified employee” as defined in
Code Section 409A and Treasury Regulation Section 1.409A-1(i) and as determined
under the Corporation’s policy for determining specified employees.

2.22 Member: Collectively, [1] a Participant and [2] a former Participant who no
longer is accruing a Plan Benefit but who has not received a full distribution
of his or her Plan Benefit.

2.23 Normal Retirement Age: The date on which [1] a Member, other than the Chief
Executive Officer of the Corporation as of the Restatement Effective Date,
attains the age of sixty-five (65) or [2] the Chief Executive Officer of the
Corporation as of the Restatement Effective Date attains the age of sixty-two
(62).

2.24 Participant: An Eligible Employee who has met and continues to meet the
conditions described in Section 3.00. A Participant’s participation will end
automatically (but he or she will continue to be a Member) for any period
[1] before the Participant’s Termination but during which he or she is not an
Eligible Employee or [2] after Termination.

2.25 Plan: The Greif, Inc. Second Amended and Restated Supplemental Executive
Retirement Plan, as described in this document and any amendments to it.

2.26 Plan Benefit: The benefit calculated under Section 4.00.

2.27 Qualified Plan: The Greif Pension Plan as in effect on the Effective Date
and as it may be amended at any time after the Effective Date and any successor
to it. Any amendment to the Qualified Plan that affects Plan Benefits will
automatically be taken into account when calculating a Member’s Plan Benefit
regardless of the restrictions and procedures described in Section 8.00.

2.28 Qualified Plan Benefit: The benefit each Member has accrued under the
Qualified Plan on any relevant date and determined as described in Section 4.00.

2.29 Restatement Effective Date: [January 1, 2008]

2.30 Termination: A separation from service from the Group within the meaning of
Code Section 409A and Treasury Regulation Section 1.409A-1(h).

2.31 Year of Vesting Service: On any given date, a Member will have the same
number of “Years of Vesting Service” under this Plan that the Member has under
the Qualified Plan on the same date, calculated as if the Member had
participated in the Qualified Plan beginning on the first date of the Member’s
employment with any Group Member.

 

4



--------------------------------------------------------------------------------

3.00 Eligibility and Participation

[1] Each Eligible Employee who was a party to an Individual Agreement and all
Eligible Employees who were participating in the Plan immediately prior to the
Restatement Effective Date shall remain Participants in this Plan.

[2] In its sole discretion, each Employer (with the Committee’s concurrence)
will decide which of its other Eligible Employees may participate in the Plan
and the earliest date on which they may participate.

[3] A Participant will continue to be a Member until the earlier of the date he
or she [a] is no longer an Eligible Employee, [b] Terminates, [c] is excluded
(for any reason or for no reason) from the Plan by his or her Employer or
[d] has received a complete distribution of his or her Plan Benefit.

[4] The Committee (and the Participant’s Employer) will prepare an Enrollment
Form for each Eligible Employee who is to become a Participant. This Enrollment
Form will specify the date the Eligible Employee may begin to earn a Plan
Benefit and any other term or provision specifically affecting the Participant’s
benefit or participation in the Plan.

[5] Before an Eligible Employee may participate in the Plan, he or she must
complete the Enrollment Form providing any information the Committee may
reasonably request.

4.00 Plan Benefits

4.01 Plan Benefit. A Member who Terminates after completing at least ten
(10) Years of Vesting Service or otherwise after becoming fully vested as
provided in Section 4.03 will receive a Plan Benefit equal to the difference
between subclauses [1] and [2] below:

 

     [1]   [a] The percentage of the Member’s Average Annual SERP Compensation
specified in the Member’s Enrollment Form; times        [b] Years of Vesting
Service (up to a maximum of twenty (20) years); divided by        [c] twenty
(20); minus

[2] The annual Qualified Plan Benefit to which he or she is entitled on the same
date, calculated as if the Member had participated in the Qualified Plan
beginning on the first date of the Member’s employment with any Group Member.
Notwithstanding the foregoing, for purposes of this Section 4.01, the annual
Qualified Plan Benefit for a Member who previously was employed by Down River
International, Inc. and Terminates after October 1, 2006, shall be the annual
Qualified Plan Benefit to which he or she is entitled on the same date.

 

5



--------------------------------------------------------------------------------

4.02 Rules Affecting Calculation of Benefit. The following rules will be applied
when calculating the amounts described in Section 4.01:

[1] Any factor relevant to calculating the benefit amount described in
Section 4.01[2] will be applied for purposes of calculating the amount described
in Section 4.01[1], except that, for purposes of calculating the amount
described in Section 4.01[1]:

[a] Annual SERP Compensation will not be subject to the limitations imposed by
Code Section 401(a)(17); and

[b] The benefit will not be subject to the limitations imposed by Code
Section 415.

[2] The benefit amounts described in Sections 4.01[1] and [2] will be
calculated:

[a] With respect to the benefit amount under Section 4.01[2], in the normal form
of payment provided for the Member under the Qualified Plan;

[b] Without regard to the effect of any Qualified Domestic Relations Order; and

[c] As of the date distribution of the Plan Benefit under this Plan is to begin
and will include the value of any amount previously paid under the Qualified
Plan as if the Qualified Plan Benefit had begun on the date distribution of the
Plan Benefit under this Plan begins.

[3] Any Plan Benefit commencing prior to the Member’s Normal Retirement Age will
be reduced by one-half of one percent (0.5%) for each month that the benefit
commencement date precedes the Member’s Normal Retirement Age; and

[4] Once calculated, the Plan Benefit will not be adjusted.

4.03 Vesting.

[1] Except as provided in Sections 4.03[2] and 4.04, a Member will be fully
vested in the Member’s Plan Benefit upon the earliest of the date he or she:

[a] Completes at least ten (10) Years of Vesting Service;

[b] Reaches his or her Normal Retirement Age;

[c] Dies;

[d] Suffers a Disability; or

[e] Terminates for Good Reason or is Terminated without Cause within twenty-four
(24) consecutive calendar months beginning immediately after a Change in
Control.

 

6



--------------------------------------------------------------------------------

However, a Termination for Good Reason will not arise unless the Member notifies
the Employer in writing of the event claimed to constitute Good Reason and the
Employer fails to correct that event within thirty (30) days of receiving that
written notice. Notwithstanding the foregoing, “Good Reason” will cease to exist
for an event on the sixtieth (60th) day following the later of its occurrence or
the Member’s knowledge thereof, unless the Member has given his or her Employer
written notice thereof prior to such date.

[2] A Member will not be entitled to a Plan Benefit if he or she:

[a] Terminates before meeting one of the conditions listed in Section 4.03[1];

[b] Is Terminated for Cause at any time; or

[c] Violates his or her confidentiality or noncompetition agreement.

4.04 Occurrence of Certain Events. Regardless of any other provision of this
Plan, if, at any time after distribution of the Plan Benefit begins under
Section 5.00, the Corporation learns that the Member engaged in conduct that [1]
would have constituted “Cause” had it been known before the Member Terminated or
[2] violates the Member’s confidentiality or noncompetition agreement, any
unpaid installments of the Plan Benefit will be forfeited and the Corporation
will have no further liability to the Member.

5.00 Distribution of Plan Benefits

5.01 Time and Form of Payment. Subject to Sections 5.02 through 5.05, the
Committee will calculate a Member’s vested Plan Benefit (determined under
Section 4.00) and distribute that Plan Benefit for fifteen (15) years in
substantially equal quarterly installments beginning on the later of [a] the
first day of the calendar quarter that begins after the Member’s Normal
Retirement Age or [b] the first day of the calendar quarter that begins after
the Member’s Termination.

[Note: Old Section 5.02, regarding the optional election to receive Plan
Benefits beginning at age 60, was removed because Members were not making the
election and it posed potential Code Section 409A issues.]

5.02 Effect of Death. If a Member dies before distribution of his or her Plan
Benefit has begun, the Member’s Plan Benefit will be paid to his or her
Beneficiary in accordance with the provisions of Section 5.01, beginning the
first day of the calendar quarter following the Member’s death. If a Member dies
after distribution of his or her Plan Benefit has begun to be made to him or
her, payments will continue, in the same form and amount, to the Member’s
Beneficiary.

5.03 Limited Cash-Out. Notwithstanding any provision in the Plan to the
contrary, the Corporation, in its sole discretion, may require a lump sum
distribution of a Member’s Plan Benefit if: [1] the distribution results in the
termination and liquidation of the entirety of the Member’s interest under the
Plan and all agreements, methods, programs or other arrangements with respect to
which deferrals of compensation are treated as having been deferred under a

 

7



--------------------------------------------------------------------------------

single nonqualified deferred compensation plan under Treasury Regulation
Section 1.409A-1(c)(2); and [2] the aggregate distribution under the
arrangements is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), as in effect in the year of distribution.

5.04 Distributions to Key Employees. Notwithstanding any provision in the Plan
to the contrary, any Plan Benefit payable to a Key Employee upon a Termination
will not be (or begin to be) distributed until the earlier of [a] six (6) months
after the date on which the Key Employee Terminates or [b] the date on which the
Key Employee dies. The first payment to be made shall include the cumulative
amount (if any) of any amounts that could not be paid during such postponement
period.

5.05 Payments Upon Income Inclusion Under Code Section 409A. The Corporation may
accelerate the time or schedule of a payment to a Member to pay an amount the
Member includes in income as a result of the Plan failing to meet the
requirements of Code Section 409A. Such payment shall not exceed the amount
required to be included in income as a result of the failure to comply with Code
Section 409A.

6.00 Taxes

6.01 Withholding for Taxes Due on Plan Payments. Regardless of any other
provision of this Plan, any payment due under Section 5.00 will be reduced by
the amount of any federal, state and local income and wage taxes the Employer is
required to withhold under any applicable law or regulation from such payment.

6.02 Withholding for Taxes Due Before Payments Begin. Subject to any limit
prescribed under Code Section 409A and Treasury Regulation
Section 1.409A-3(j)(4)(vi), the Committee and each Member will agree on the
method to be applied to pay the Member’s portion of any employment, wage and
other taxes imposed under any applicable law or regulation on any Plan Benefit
before that benefit is paid to the Member. Subject to any limit prescribed under
Code Section 409A, if the Committee and the Member fail to agree on the method
to be applied, the Employer will [1] withhold the amount of the Member’s
liability from his or her other compensation, or [2] if no other compensation is
then payable to the Member, such Member shall remit to the Corporation an amount
sufficient to satisfy the Member’s liability.

7.00 Administration

7.01 Committee. The Corporation will be the “plan administrator” with respect to
the Plan as such term is defined under ERISA. The Committee will be responsible
for administering the Plan.

7.02 Committee Procedure. The Committee will keep minutes of its proceedings
and, with the assistance of the Administrator, all data, records and documents
pertaining to the Committee’s administration of the Plan. The Committee will act
by a majority of its members at the time in office and such action may be taken
either by a vote at a meeting or in writing without a meeting. The Committee may
by such majority action authorize any one or more of its

 

8



--------------------------------------------------------------------------------

members to execute any document or documents on behalf of the Committee. A
member of the Committee who is also a Member hereunder will not vote or act upon
any matter relating solely to himself.

7.03 Authority. The Committee, on behalf of the Members, will enforce the Plan
in accordance with its terms, will be charged with the general administration of
the Plan and will have full discretionary authority to manage and control the
operation and administration of the Plan, including but not by way of
limitation, the following authority:

[1] To determine all questions relating to the eligibility of employees to
participate;

[2] To determine the identity of all Members;

[3] To certify the amount and kind of benefits, as calculated by the
Administrator, payable to Members;

[4] To authorize all disbursements from the Plan;

[5] To maintain, with the assistance of the Administrator, all the necessary
records for the administration of the Plan;

[6] To interpret the provisions of the Plan and to make and publish such rules
for the regulation of the Plan as are not inconsistent with the terms thereof;

[7] To determine all questions arising with respect to the Plan’s operation; and
its interpretations and determinations, made in good faith, will be final and
conclusive on all parties; and

[8] To allocate or delegate, at its discretion and to the extent it considers
appropriate, the powers and duties described in Sections 7.03[3], [4] and [5] to
one or more persons of its selection and to engage persons to advise or render
assistance to the Committee or any fiduciary with respect to the Plan.

7.04 Information to the Committee. To enable the Committee to perform its
functions, the Employers will fully and timely provide information to the
Committee on all matters relating to the compensation of all Participants, their
continuous service and regular employment, their retirement, death or the cause
for Termination and such other pertinent facts as the Committee may require.

7.05 Resignation. Any member of the Committee may resign at any time by
submission of a written notice of resignation to the Secretary of the
Corporation. No bond or other security will be required of any member of the
Committee. No compensation will be paid to any member of the Committee for his
services as a member.

7.06 Expenses. All expenses pertaining to the maintenance of this Plan incurred
by the Committee or its delegees will be borne by the Employers.

 

9



--------------------------------------------------------------------------------

7.07 Records. The Committee will keep such records as it deems necessary or
appropriate in connection with administration of the Plan.

7.08 Agents. The Committee, at any time, may employ any person or entity to
perform any act, keep any records or accounts or make any computations which are
required of the Employers or the Committee under the Plan and may compensate
said person or entity therefor; and such employment will not be deemed to be
contrary to, or inconsistent with, the provisions of this Plan. In the event of
such employment, neither the Committee nor the Employers will be liable for any
errors, omissions or malfeasance of such person or entity.

7.09 Claims Procedure.

[1] Any Member or Beneficiary or estate of a Member (the “claimant”) who
believes that he, she or it is entitled to an unpaid Plan benefit or that wishes
to resolve a dispute or disagreement which arises under, or in any way relates
to, the interpretation or construction of the Plan may file a claim with the
Administrator.

[2] If the claim is wholly or partially denied, the Administrator will, within a
reasonable period of time, and within ninety (90) days of the receipt of such
claim, or if the claim is a claim on account of Disability, within forty-five
(45) days of the receipt of such claim, provide the claimant with written notice
of the denial setting forth in a manner calculated to be understood by the
claimant:

[a] The specific reason or reasons for which the claim was denied;

[b] Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Administrator relied to deny the claim;

[c] A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;

[d] An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination upon
review; and

[e] In the case of an adverse determination of a claim on account of Disability,
the information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation
Section 2560.503-1(g)(1)(v).

If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the Administrator expects to reach a decision. Any extension for
deciding a claim will not be for more than an additional ninety (90) day period,
or if the claim is on account of Disability, for not more than two additional
thirty (30) day periods.

 

10



--------------------------------------------------------------------------------

[3] If a claim has been wholly or partially denied, the affected claimant, or
such claimant’s authorized representative, may:

[a] Request that the Administrator reconsider its initial denial by filing a
written appeal within sixty (60) days after receiving written notice that all or
part of the initial claim was denied (one hundred eighty (180) days in the case
of a denial of a claim on account of Disability);

[b] Review pertinent documents and other material upon which the Administrator
relied when denying the initial claim; and

[c] Submit a written description of the reasons for which the claimant disagrees
with the Administrator’s initial adverse decision.

An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Administrator. The Administrator is solely responsible for reviewing all benefit
claims and appeals and taking all appropriate steps to implement its decision.

The Administrator’s decision on review will be sent to the claimant in writing
and will include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions, rules, procedures or protocols upon which the
Administrator relied to deny the appeal. The Administrator will consider all
information submitted by the claimant, regardless of whether the information was
part of the original claim. The decision will also include a statement of the
claimant’s right to bring an action under ERISA Section 502(a).

The Administrator’s decision on review will be made not later than sixty
(60) days (forty-five (45) days in the case of a claim on account of Disability)
after his or her receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered as soon as possible, but not later than one hundred and twenty
(120) days (ninety (90) days in the case of a claim on account of Disability)
after receipt of the request for review. This notice to the claimant will
indicate the special circumstances requiring the extension and the date by which
the review official expects to render a decision and will be provided to the
claimant prior to the expiration of the initial forty-five (45) day or sixty
(60) day period.

In the case of a claim on account of Disability: [i] the review of the denied
claim shall be conducted by a named fiduciary who is neither the individual who
made the benefit determination nor a subordinate of such person; and [ii] no
deference shall be given to the initial benefit determination. For issues
involving medical judgment, the named fiduciary must consult with an independent
health care professional who may not be the health care professional who decided
the initial claim.

 

11



--------------------------------------------------------------------------------

To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, will be final and binding on all parties. No legal action
for benefits under the Plan will be brought unless and until the claimant has
exhausted such claimant’s remedies under this Section.

8.00 Plan Amendment

The Corporation has the right, at any time, by an instrument in writing, to
modify, alter or amend the Plan, in whole or in part. Except as permitted by
Code Section 411(d)(6) (applied as if the Plan was a tax-qualified plan), no
amendment to the Plan will reduce the Member’s accrued Plan Benefit. The Board,
an executive committee of the Board or other committee of the Board or any
executive officer to which or whom the Board delegates discretionary authority
with respect to the Plan may exercise the Corporation’s right to amend the Plan.
Notwithstanding anything to the contrary in this Plan, as a condition of earning
a Plan Benefit, each Member agrees (without further consideration) to any
amendments necessary to avoid penalties under Code Section 409A.

9.00 Termination of Plan

9.01 No Contractual Obligation. The Plan may be wholly discontinued or
terminated at any time by action of the Corporation or may be terminated at any
time as to its own employees by any Employer.

9.02 Vesting Upon Termination of the Plan. Upon termination or partial
termination of the Plan (within the meaning of Code Section 411(d)(3), applied
as if the Plan is a tax-qualified plan), the rights of all affected Members
(with respect to whom the Plan is deemed terminated) to Plan Benefits accrued to
the date of such termination or partial termination will be deemed fully vested.

9.03 Distribution of Plan Benefits After Termination of the Plan. Except to the
extent permitted under Code Section 409A and Treasury Regulation Section
1.409A-3(j)(4)(ix), termination of the Plan will not accelerate the distribution
of any Plan Benefits. Instead, Plan Benefits will be distributed on the date(s)
the Plan Benefits would have been paid had the Plan not been terminated.

9.04 Successor Employer. If an Employer dissolves, reorganizes, merges into or
consolidates with another entity, provision may be made by which the successor
will continue the Plan, in which case the successor will be substituted for the
Employer under the terms and provisions of this Plan. The substitution of the
successor for the Employer will constitute an assumption by the successor of all
Plan liabilities and the successor will have all of the powers, duties and
responsibilities of the Employer under the Plan.

10.00 Beneficiaries

10.01 Beneficiaries. Each Member may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators,

 

12



--------------------------------------------------------------------------------

trusts, foundations or other entities) as his or her Beneficiary under the Plan.
Such designation shall be made in a form prescribed by the Committee. Each
Member may at any time and from time to time, change any previous Beneficiary
designation, without notice to or consent of any previously designated
Beneficiary, by amending his or her previous designation in a form prescribed by
the Committee. If the Beneficiary does not survive the Member (or is otherwise
unavailable to receive payment) or if no Beneficiary is validly designated, then
the amounts payable under this Plan shall be paid to the Member’s surviving
spouse or, if there is no surviving spouse, the Member’s estate. If more than
one person is the Beneficiary of a deceased Member, each such person shall
receive a pro rata share of any death benefit payable unless otherwise
designated in the applicable form. If a Beneficiary who is receiving benefits
dies, all benefits that were payable to such Beneficiary shall then be payable
to the estate of that Beneficiary.

10.02 Lost Member and/or Beneficiary. All Members and Beneficiaries shall have
the obligation to keep the Administrator informed of their current address until
such time as all benefits due have been paid. Under no circumstances shall any
amount under this Plan escheat to any governmental authority.

11.00 Funding

This Plan constitutes an unfunded, unsecured promise by the Employer to pay only
those benefits that are accrued by Members under the terms of the Plan. Neither
the Corporation nor any other Group Member is required to segregate any assets
into a fund established exclusively to pay Plan Benefits. Also, Members have
only the rights of a general unsecured creditor and do not have any interest in
or right to any specific asset of any Group Member. Nothing in this Plan
constitutes a guaranty by any Group Member or any other entity or person that
the assets of the Employers or any other entity will be sufficient to pay Plan
Benefits.

12.00 Miscellaneous

12.01 No Contract. The adoption and maintenance of this Plan will not be deemed
to constitute a contract of employment or otherwise between any Group Member and
any Member or other person, and will not be a consideration for or an inducement
or condition of any employment. Nothing contained herein will be deemed to give
to any Member or other person the right to be retained in the service of any
Group Member or to interfere with the right of any Group Member (which right is
expressly reserved) to discharge, with or without Cause, a Member or other
person at any time without any liability for any claim either against the Plan
(except to the extent provided herein) or against the Group Member.

12.02 No Alienation. None of the benefits, payments, proceeds, claims or rights
of any Member hereunder will be subject to any claims of any creditor or to
attachment or garnishment or other legal process by any creditor, nor will any
such Member have any right to alienate, anticipate, commute, pledge, encumber or
assign any claim or right hereunder or any of the benefits or payments or
proceeds which he may expect to receive, contingent or otherwise, under the
provisions hereof. In the event any person attempts to take any action contrary
to the provisions of this Section 12.02, [1] such action will be null and void
and of no effect whatsoever; [2] the Employers, the Corporation and the
Committee may disregard such action

 

13



--------------------------------------------------------------------------------

and will not be in any manner bound thereby; and [3] the Employers, the
Corporation and the Committee will suffer no liability by reason thereof. If any
Member or other person attempts to take any action contrary to this
Section 12.02, each Employer, the Corporation and the Committee will be
reimbursed and indemnified on demand out of the interest of such Member in the
Plan for any loss, cost or expense incurred as a result of disregarding or of
acting in disregard of such action.

12.03 Applicable Law. This Plan will be construed, administered and governed in
all respects under and by the laws of the State of Ohio, except to the extent
that such laws are preempted by applicable federal law.

12.04 Headings. Headings and subheadings in this agreement are inserted for
convenience of reference only. They constitute no part of the Plan.

12.05 Gender. The masculine gender will include the feminine; and wherever
appropriate, the singular will include the plural or the plural may be read as
the singular.

12.06 Mistakes and Misstatements. In the event of a mistake or a misstatement by
a Member as to any item of information that is furnished pursuant to the terms
of the Plan that has an effect on the amount paid or to be paid to such Member,
or a mistake by the Plan as to the amount paid or to be paid to a Member, the
Committee will take such action as in its judgment will accord to such person
the payment to which he is properly entitled under the Plan. The action to be
taken by the Committee will include, without limitation, the reduction of future
payments to the Member, the restatement of such person’s accrued Plan Benefit on
the books and records of the Committee and the Corporation or a request of the
Member that the amounts paid in error to such person be repaid.

12.07 Limitations on Payment. If, in the judgment of the Committee, a Member is
legally, physically or mentally incapable of personally receiving and executing
a receipt for any distribution or payment due him under the Plan, the
distribution or payment may be made to the person’s guardian or other legal
representative (or, if none is known, to any other person or institution who has
custody of the person), and that distribution or payment will constitute a full
discharge of any obligation with respect to the amount paid or distributed.

12.08 Invalid Provision. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan will be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination will not affect the legality or validity of the remaining parts of
this Plan.

12.09 One Plan. This Plan may be executed in any number of counterparts, each of
which will be deemed to be an original.

12.10 Coordination with Other Plans. Members’ rights to any benefits accrued or
payable under this Plan will be determined solely by reference to the terms of
this Plan document and to the terms of the Qualified Plan document and will be
unaffected by any other document or agreement between Members and the Employers.

 

14



--------------------------------------------------------------------------------

12.11 Extension of Plan to Group Members. By action of its Board, the
Corporation may extend participation of this Plan to other Group Members but
only if the board of directors or governing body of the other Group Members
accept participation in the Plan, agree to the terms of the Plan and delegate to
the Corporation and the Committee the authority to amend, terminate and
administer the Plan according to its terms.

12.12 Code Section 409A Compliance. It is intended that this Plan comply with
Code Section 409A and the Treasury Regulations promulgated thereunder (and any
subsequent IRS notices or guidance), and, to the maximum extent permitted by
law, this Plan shall be interpreted, administered and operated in good faith
accordingly. Nothing herein shall be construed as an entitlement to or guarantee
of any particular tax treatment to a Member.

 

GREIF, INC. Signature:  

/s/ Michael J. Gasser

Name:   Michael J. Gasser Title:   Chairman of the Board of Directors and Chief
Executive Officer

 

15



--------------------------------------------------------------------------------

GREIF, INC.

SECOND AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ENROLLMENT FORM

1.00 Notice of Participation and Percentage of Average Annual SERP Compensation

You have been selected to participate in the Greif, Inc. Second Amended and
Restated Supplemental Executive Retirement Plan (the “Plan”). However, there are
several things you should know.

First, if you were a party to an individual deferred compensation agreement
entered into before the Restatement Effective Date, this Plan supersedes and
replaces the provisions of that agreement.

Second, your participation is subject to the terms and conditions specified in
the Plan (a complete copy of which is attached) and in this Enrollment Form.

Third, your designated percentage of your Average Annual SERP Compensation under
the Plan has been separately communicated.

Fourth, several terms used in this Enrollment Form are defined in the Plan.
These terms are capitalized. To be sure that you understand the effect of your
participation in the Plan, you should review the Plan document carefully.

2.00 Instructions for Completing This Enrollment Form

You must complete, sign and return this Enrollment Form to the Committee at the
address shown at the end of this form before you may participate in the Plan.

3.00 Identification of Participant

Note: This part of the Enrollment Form must be completed whenever you file this
form. Any revisions or elections made without completing this part of this form
will be ignored. Please print.

 

Participant Name:

 

 

Soc. Sec. No.:

 

 

Date of Birth:

 

 

Address:

 

 

 

 

4.00 Distributions

Distribution of your Plan Benefit will begin shortly after your Normal
Retirement Age (or, if later, the date you Terminate). If you die before benefit
payments under the Plan have begun or before receiving the promised number of
payments, a death benefit (as specified in the Plan) will be paid to your
Beneficiary.



--------------------------------------------------------------------------------

5.00 Beneficiary Designation

I hereby designate the following beneficiary(ies) to receive any and all
benefits to which they may be entitled under the terms of the Plan:

 

   Primary Beneficiary Name:   

 

Address:   

 

  

 

Relationship:   

 

   Percentage:            %       Beneficiary Name:   

 

Address:   

 

  

 

Relationship:   

 

   Percentage:            %       Beneficiary Name:   

 

Address:   

 

  

 

Relationship:   

 

   Percentage:            %          Contingent Beneficiary Name:   

 

Address:   

 

  

 

Relationship:   

 

   Percentage:            %       Beneficiary Name:   

 

Address:   

 

  

 

Relationship:   

 

   Percentage:            %       Beneficiary Name:   

 

Address:   

 

  

 

Relationship:   

 

   Percentage:            %      

 

2



--------------------------------------------------------------------------------

6.00 Acknowledgement

I acknowledge and agree, on my own behalf and on behalf of my spouse,
Beneficiary and my heirs and assigns, that [1] the Plan is unfunded and is
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees (as defined in the
Employee Retirement Income Security Act of 1974, as amended), [2] I may lose all
or part of my Plan Benefit (including any unpaid installments) if my Employer
becomes bankrupt, [3] I may not earn a benefit for any period I am not an
Eligible Employee, [4] I have read and understand the terms of the Plan, [5] any
disputes relating to the Plan must be resolved through procedures described in
Section 7.09 of the Plan, [6] if I was a party to an individual deferred
compensation agreement prior to the Restatement Effective Date, the provisions
of such individual agreement are void and of no effect as of the date of my
participation in this Plan, [7] I am solely responsible for ensuring that the
Committee’s files contain my current mailing address and that of my spouse and
Beneficiary and [8] as a condition of earning a Plan Benefit, I agree (without
any further consideration) to any amendments necessary to avoid penalties under
Code Section 409A.

 

                         

   

 

Date     Signature    

 

    Name (please print)

******************************************************************************

Return this signed Enrollment Form to the Committee at the following address:

Greif, Inc.

Attn: Michael L. Roane, Sr. Vice President of Global Human Resources

425 Winter Road

Delaware, Ohio 43015

 

3